United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 16, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60986
                          Summary Calendar



KHALID IQBAL

                      Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                      Respondent

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91 744 545
                         --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Khalid Iqbal appeals the Board of Immigration Appeals’s

summary affirmance of the Immigration Judge’s (IJ’s)

determination that he had abandoned his lawful permanent resident

status and was therefore deportable.   We review the decision of

the IJ, see Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir.

2003), and will reverse only if the decision is not supported by



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60986
                                 -2-

substantial evidence.    See Moin v. Ashcroft, 335 F.3d 415,

418 (5th Cir. 2003).

     As an initial matter, we will not disturb the IJ’s finding,

based on witness credibility, that Iqbal left the United States

and stayed in Pakistan for over two years for purposes of

securing gainful employment.    See Chun v. INS, 40 F.3d 76, 78-79

(5th Cir. 1994).   After considering Iqbal’s connections with the

United States, his employment history, and his dealings with the

Immigration and Naturalization Service, we hold that the evidence

does not compel a finding that Iqbal intended to return to the

United States “within a relatively short period” or that his

visit terminated “upon the occurrence of an event that had a

reasonable possibility of occurring within a relatively short

period of time.”   See Moin, 335 F.3d at 419 (internal quotations

and citation omitted).   Therefore, the IJ’s determination that he

had abandoned his lawful permanent resident status is supported

by substantial evidence.

     PETITION DENIED.